OPINION. Harrison, J. The bill of sale from the defendant to the sheriff, which was in effect a mortgage to secure the payment of the fine and costs, was no payment thereof. Floyd v. The State, 32 Ark., 200. And if the fine and costs had been in fact paid, that was not a satisfaction of the entire judgment; the damages adjudged Sale remained unpaid, and the case was not within the meaning of section 2103 of Gantt’s Digest, which says: “No appeal shall betaken from a judgment of a justice’s court after it has been paid or collected. The court below erred in dismissing the appeal from the justice’s court.” Reversed and remanded.